Kupferman and Nardelli, JJ., dissent in a memorandum by Kupferman, J., as follows:
The record supports the hearing court’s determination that the inspection sticker in question was not properly affixed to the windshield when the officers stopped the vehicle, and that the officers’ testimony was not " 'patently tailored to overcome constitutional objections’ ” (People v Jamal G., 196 AD2d 751, lv denied 82 NY2d 850).
Defendant’s "masked repugnancy argument” that the evidence was insufficient to support his guilt of possessing the *433victim’s wallet and car because he was acquitted of the robbery charges is unpreserved as a matter of law (People v Rodriguez, 179 AD2d 554), and we would decline to reach it in the interest of justice. In any event, we find that the evidence, viewed in the light most favorable to the People, was sufficient to prove the elements of criminal possession of stolen property in the fifth degree, inasmuch as the victim’s version of the events could be "parsed out and accepted on a piecemeal basis” (People v Green, 113 AD2d 713, 715). Furthermore, the jury may exercise leniency by convicting him of a lesser charge than is established by the evidence (People v Tucker, 55 NY2d 1, 7).
As to the majority’s contention that the verdict was against the weight of the evidence, it should be noted that they completely ignore the fact that complainant’s wallet was found in defendant’s car with no explanation given for that.